           Case 2:20-cv-01402-GJP Document 2 Filed 04/24/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


 PATRICK MCDERMID, individually and on
 behalf of all others similarly situated,

         Plaintiff,

 v.                                                  Case No. 2:20-cv-01402-GJP

 INOVIO PHARMACEUTICALS, INC., and
 J. JOSEPH KIM

         Defendants.


                       JOINT MOTION FOR ORDER
      REGARDING DEADLINE FOR DEFENDANTS’ RESPONSES TO COMPLAINT

        Plaintiff Patrick McDermid (“Plaintiff”) and defendants Inovio Pharmaceuticals, Inc., and

J. Joseph Kim (together, the “Defendants”) (collectively, the “Parties”), respectfully submit this

joint motion for an order regarding the deadline for Defendants to respond to the complaint. In

support of this motion, the Parties state as follows:

        WHEREAS, on March 12, 2020, Plaintiff filed a complaint (Dkt. 1) captioned

McDermid v. Inovio Pharmaceuticals, Inc., Case No. 2:20-cv-01402, a purported class action

under the Securities Exchange Act of 1934, as amended by the Private Securities Litigation

Reform Act of 1995 (the “PSLRA”), which was assigned to Judge Gerald J. Pappert; and

        WHEREAS, Plaintiff published notice to the purported class on March 13, 2020; and

        WHEREAS, counsel for Inovio Pharmaceuticals, Inc., and J. Joseph Kim have agreed to

waive service of the complaint; and

        WHEREAS, pursuant to Section 21D of the PSLRA, motions for appointment of lead

plaintiff and lead counsel must be filed with the Court on or before May 12, 2020, within



                                                 1
            Case 2:20-cv-01402-GJP Document 2 Filed 04/24/20 Page 2 of 4




sixty (60) days after notice was published to the proposed class; and

       WHEREAS, the Parties believe that, for reasons of judicial efficiency and economy,

Defendants should not be required to respond to the existing complaint and any further

complaints that may be filed arising out of the same set of facts and circumstances as set forth

in the existing complaint, but rather, should withhold responding to any of these actions until

after: (i) the Court has had the opportunity to determine whether the actions should be

consolidated; (ii) the Court has appointed lead plaintiff and lead counsel; and (iii) the lead

plaintiff has filed an amended complaint.

       NOW THEREFORE, subject to this Court’s approval, the Parties, by and through

counsel, hereby agree and jointly move for an order as follows:

       1.      Defendants shall not respond to the existing complaint until after: (i) the Court has

an opportunity to determine whether the existing complaint and any further cases that may be filed

arising out of the same set of facts and circumstances as the existing complaint should be

consolidated into one action, (ii) the Court has entered an order appointing a lead plaintiff and lead

counsel, and (iii) the lead plaintiff files an amended complaint or deems the existing complaint the

operative complaint;

       2.      After the Court has entered an order appointing a lead plaintiff and lead counsel,

the Parties agree to meet and confer and to jointly propose a schedule for the Court’s consideration

regarding: (i) the deadline for filing an amended complaint, and (ii) the deadline for Defendants to

file a response to the complaint, as well as a proposed briefing schedule and hearing date for

motions to dismiss.




                                                  2
        Case 2:20-cv-01402-GJP Document 2 Filed 04/24/20 Page 3 of 4




April 24, 2020                     /s/ Michael C. Dell’Angelo
                                  BERGER MONTAGUE PC
                                  Michael C. Dell’Angelo (PA Bar No. 80910)
                                  Shanon J. Carson (PA Bar No. 85957)
                                  Andrew D. Abromowitz (pro hac vice to be filed)
                                  1818 Market Street, Suite 3600
                                  Philadelphia, PA 19103
                                  (215) 875-3000 phone
                                  (215) 875-4604 fax
                                  mdellangelo@bm.net
                                  scarson@bm.net
                                  aabramowitz@bm.net

                                  Local Counsel for Plaintiff Patrick McDermid
                                  BLOCK & LEVITON LLP
                                  Jeffrey C. Block (pro hac vice to be filed)
                                  Jacob A. Walker (pro hac vice to be filed)
                                  260 Franklin Street, Suite 1860
                                  Boston, MA 02110
                                  (617) 398-5600 phone
                                  (617) 507-6020 fax
                                  jeff@blockesq.com
                                  jacob@blockesq.com

                                  Counsel for Plaintiff Patrick McDermid




                                     3
        Case 2:20-cv-01402-GJP Document 2 Filed 04/24/20 Page 4 of 4




April 24, 2020                     /s/ Patrick Loftus
                                  DUANE MORRIS LLP
                                  Patrick Loftus (PA60417)
                                  30 South 17th Street
                                  Philadelphia, PA 19103
                                  (215) 979-1367 phone
                                  (215) 689-3591 fax
                                  loftus@duanemorris.com

                                  COOLEY LLP
                                  Koji Fukumura (pro hac vice to be filed)
                                  Peter Adams (pro hac vice to be filed)
                                  Craig TenBroeck (pro hac vice to be filed)
                                  4401 Eastgate Mall
                                  San Diego, CA 92121-1909
                                  (858) 550-6008 phone
                                  kfukumura@cooley.com
                                  padams@cooley.com
                                  ctenbroeck@cooley.com

                                  Counsel for Defendants




                                     4
